ATTORNEYS AT LAW 250 PARK AVENUE NEW YORK, NY 10177-1211 212.351.4500 FAX: 212.661.0989 EBGLAW.COM SHARON L. FERKO TEL: 212.351.3701 FAX: 212.661.0989 SFERKO@EBGLAW.COM February 4, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20249 Mail Stop 4561 Re: INX Inc. Registration Statement on Form S-3, Filed October 15, 2007, (File No. 333-146710) (the “Registration Statement”) Ladies and Gentlemen: I am writing on behalf of INX Inc. (the “Company”) to follow-up on your verbal request thatthe above-referenced Registration Statement be amended to include an updated Exhibit 23 prior to the Staff declaring it effective.In response to the Staff’s request, please be advised that concurrently with the submission of this letter, the Company is filing via EDGAR Amendment No. 1 to the Registration Statement, which includes a currently dated consent of Grant Thornton LLP, the Company’s registered public accountants, as Exhibit 23.2. We are available at your convenience to discuss the Amendment to the Registration Statement and any questions or comments that you have relating thereto.We can be reached as follows:Sharon Ferko (telephone:(212) 351-3701) and Christopher Locke (telephone (212) 351-4605). Sincerely, /s/ Sharon L. Ferko Sharon L. Ferko Attention: Katherine Wray Jay Ingram cc: James Long Brian Fontana
